Citation Nr: 1313204	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating and a rating in excess of 10 percent from March 16, 2012 for bilateral pes planus. 

2.  Entitlement to an initial rating in excess of 20 percent for a back disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from October 1955 to October 1957. 

This matter comes before the Board of Veterans' Appeals  (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in July 2006, May 2007, November 2008 and May 2011 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

The issue of service connection for a psychiatric disorder, namely bipolar disorder, has been raised by the record in a claim dated August 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lumbar spine disability is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran has severe bilateral pes planus.



CONCLUSION OF LAW

An evaluation of 30 percent, but no higher, for pes planus is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2012); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5276 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board remanded the claim in May 2011.  In May 2011, the Veteran was asked to indicate any treatment he had received for his service-connected pes planus.  There is no reply indicating additional treatment records to be requested.  The Veteran was afforded a VA examination in March 2012 to determine the current severity of the pes planus.  The Board finds that all ordered development has been completed and additional remand is not required in this case.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

Under Diagnostic Code 5276, a noncompensable evaluation is for assignment for mild pes planus with symptoms relieved by a built-up shoe or arch support.  A 10 percent evaluation is for assignment for pes planus with evidence of weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet whether the disability is unilateral or bilateral.  For a severe pes planus disability, the rating criteria contemplates objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use with characteristic callosities, with a 20 percent evaluation assigned for a unilateral disability and a 30 percent evaluation for a bilateral disability.  Lastly, 30 and 50 percent evaluations may be assigned for unilateral and bilateral pes planus, respectively, that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern. 

The Veteran claimed entitlement to service connection for pes planus in May 2002.  

VA treatment records indicate a May 2002 podiatry note.  The Veteran used custom orthotics for his flat feet.  There was a collapse of the medial longitudinal arch that was reducible with dorsiflexion of the hallux.  The Veteran was unable to single toe raise without discomfort.  The assessment was painful pes planus.

A March 2003 private treatment note indicates that the Veteran has severe bilateral pes planus for which he received custom orthotics.

There is a private medical opinion of record dated August 2009 which relates the Veteran's current pes planus to in-service aggravation.  However, it is apparent that the examiner did not actually examine the Veteran or provide details concerning the current severity of his pes planus disability.

The Veteran was afforded a June 2009 VA examination.  The symptoms the Veteran complained of were heat, redness, weakness, swelling, pain, stiffness, fatigability and lack of endurance.  On examination, there was painful motion, tenderness, abnormal weight bearing, and unusual shoe wear pattern with pain on manipulation.  The impression from x-rays was calcaneal spurs.

The Veteran was afforded an additional examination in March 2012.  The Veteran was not wearing corrective shoes at the time of the examination and was able to walk freely with a normal gait.  The Veteran had pain on use of the feet which was accentuated on use; he had pain which was accentuated on manipulation; there was no swelling on use; he had characteristic calluses; and he did not have extreme tenderness of plantar surfaces.  The Veteran had decreased longitudinal arch height on weight-bearing; no marked deformity; no marked pronation; no lower extremity deformity; no inward bowing of the Achilles' tendon, no marked inward displacement or severe spasm of the Achilles' tendon on manipulation; and the weight-bearing line did not fall over or medial to the great toe.  The Veteran used orthotics and molded shoe gear.  X-rays revealed bilateral calcaneal spurs and mild degenerative changes at the first metatarsal of the phalangeal joint bilaterally.  There were minimal callosities under the first metatarsal.  

Taking into account all of the evidence of record, the Board finds that the Veteran's disability is severe and warrants the 30 percent disability rating.  In this regard, the Board notes that the March 2003 private note indicates that the Veteran's pes planus is severe.  Additionally, the April 2012 VA examination indicates pain which was accentuated on use and pain which was accentuated on manipulation with characteristic callosities.  However, there is no indication that the Veteran has pes planus that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.  Thus, the Veteran's pes planus disability is not consistent with the criteria for pronounced pes planus.  

The Board notes that there is no indication of hammer toe, no hallux rigidus, no metatarsalgia and no claw foot. Additionally, there is no indication that there is malunion or nonunion of the tarsal or metatarsal bones.  The Veteran would not receive a rating higher than 30 percent for a foot injury under Diagnostic Code 5284.  Thus, Diagnostic Codes for these conditions are not for application and/or would not yield the Veteran a higher rating.

Thus, providing the Veteran every benefit of the doubt, the Board finds that the Veteran should be allowed the 30 percent disability rating for bilateral pes planus for the entirety of the relevant period as the level of detail concerning the Veteran's pes planus was not sufficient until the most recent April 2012 VA examination.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating higher than 30 percent allowed herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected pes planus but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an initial rating of 30 percent for bilateral pes planus is granted, subject to the regulations applicable to the payment of monetary benefits.


REMAND

A review of the record reflects that the Veteran has filed a notice of disagreement, dated April 2011, with the evaluation assigned for his back disability by the May 2010 rating decision.  The Board notes that a May 2012 rating decision granted a 20 percent disability rating for the Veteran's back disability, indicating that this was a full grant of the benefits for such disability.  This was an untrue statement by the RO.  It does not appear that a Statement of the Case has been issued on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required by 38 C.F.R. 
§ 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


